CAMPBELL, J.
(concurring specially). Any effort to reconcile the holding of the foregoing opinion with the language approved by a majority of this court in the case of Nelson v. Robinson (1925) 48 S. D. 436, 205 N. W. 40, appeals to me as ingenious, rather than convincing. Never having approved of Nelson v. Robinson, I am pleased to observe what seems to me in fact a recession therefrom, 'whether it is admitted or not, and even though it be accomplished by the convenient device of “distinguishing,” and upon those considerations I concur in the result reached in the present case, although I am not in agreement with all that is said' in the opinion regarding the effect of giving a chattel mortgage before acquiring the property.